DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 2/11/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 11, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20120074715 to Kim in view of US Pat No 2,275,740 to Orlow and US Pat No 7,063,377 to Brei et al (Brei).

    PNG
    media_image1.png
    852
    1040
    media_image1.png
    Greyscale

Kim discloses a vehicle that comprises a vehicle body defining a compartment; a hood panel configured to cover the compartment and thereby define an under- hood compartment; a mechanism (fig 1) configured to selectively fasten the hood panel to the vehicle body such that the hood panel maintains closure of the compartment in a first hood position and maintains the hood panel within a predetermined distance from the vehicle body in a second hood position; and a release system configured to regulate the mechanism to release the hood panel from the first hood position to the second hood position.

The mechanism includes a striker (51) and a latch having a primary and a secondary catch portion (52, 57); and the release system comprises an electromechanical device (40). 
Kim fails to disclose that the release system further comprises a primary resilient element and a second resilient element, each arranged to act directly on the hood panel, wherein the primary resilient element urges the hood panel from the first hood position to the second hood position and the secondary resilient element is configured to assist the primary resilient element in urging the hood panel when the controller triggers the mechanism.

    PNG
    media_image2.png
    514
    598
    media_image2.png
    Greyscale

Orlow teaches that it is well known in the art to provide a resilient element (58) to act directly on a hood panel (16) from a first hood position toward a second hood position after a latch mechanism is operated; i.e. during normal operation.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the vehicle described by Kim with a resilient element acting during normal operation, as taught by Orlow, in order to move the hood panel at a desired distance when the mechanism is moved between the 1st and 2nd positions.



    PNG
    media_image3.png
    516
    1374
    media_image3.png
    Greyscale

Brei teaches that it is well known in the art to provide a hood panel with a release system that comprises a resilient element (414) arranged to act directly on the hood panel. Brei teaches that the resilient element urges the hood panel from the first hood position (fig 9a) to the second hood position (fig 9b) when a controller (actuating device) triggers a mechanism (18) during non-normal conditions.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the release system described by Kim with a resilient elements acting directly on the hood panel when a controller triggers a mechanism, as taught by Brei, in order to aid in the movement of the hood panel during non-normal conditions. 

In combination, Kim, as modified by Brei and Orlow, will teach a release system having primary and secondary resilient elements as claimed.

Claims 2-5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20120074715 to Kim in view of US Pat No 2,275,740 to Orlow, US Pat No 7,063,377 to Brei et al (Brei) and further in view of US Pat No 6,405,132 to Breed et al (Breed).


    PNG
    media_image4.png
    715
    1188
    media_image4.png
    Greyscale

Breed teaches that it is well known in the art to provide a sensor arrangement with a laser scanning apparatus (64, 65) and a camera (60), each configured to monitor an environment surrounding the vehicle in communication with a controller (100).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the sensor arrangement described by Kim, as modified by Orlow and Brei, with a laser scanning apparatus/camera, as taught by Breed, in order to provide more ways to monitor the surrounding of the vehicle. 

Breed also teaches that the vehicle is equipped with a braking system (70, capable of been an AEB) configured to apply brakes on the vehicle (Col 5 Line 28). 


Breed also teaches that the controller is in communication with an earth orbiting satellite (through GPS receiver 52) and is further configured to ascertain whether the vehicle is in motion using a signal received from the earth orbiting satellite.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the controller described by Kim, as modified by Orlow and Brei, in communication with an earth orbiting satellite, as taught by Breed, in order to receive any desired information of the vehicle.

Breed also teaches that the controller is in communication with a speed sensor (76) to receive information of the vehicle motion. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the controller described by Kim, as modified by Orlow and Brei, in communication with a speed sensor, as taught by Breed, in order to provide information of the vehicle motion at any desired speed.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20120074715 to Kim in view of US Pat No 2,275,740 to .
Kim, as modified by Orlow and Brei, fails to disclose that the vehicle further comprises sensory indication to allow the user knows that the hood panel has been released from the 1st position to the 2nd position.

    PNG
    media_image5.png
    345
    636
    media_image5.png
    Greyscale

Fannon teaches that it is well known in the art to provide a vehicle with a sensory indicator (32) to provide visual information concerning the hood panel position, via sensors, to the user.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the vehicle described by Kim, as modified by Orlow and Brei, with sensory indicator, as taught by Fannon, in order to provide indication to the user of the hood position.


Response to Arguments
With respect to the previous 112 2nd paragraph rejection to claim 8, as mentioned in the interview on1/6/22, the rejection has been withdrawn.

With respect to the prior art rejection, the current amendment overcomes the previous rejection. However, a new rejection has been made on the record in view of Kim, as modified by Orlow and Brei.
The current amendment requires that the primary and secondary resilient element are acting directly on the hood panel.
Orlow teaches a resilient element that is used for biasing a hood panel from a first hood position toward a second hood position after the mechanism is operated during normal conditions.
Brei teaches a resilient element that is used for biasing a hood panel from a first hood position toward a second hood position during an accident or event, after a controller triggers a mechanism. 
In combination, Kim, as modified by Brei and Orlow, will teach a release system having primary and secondary resilient elements as claimed.
Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Carlos Lugo/
Primary Examiner
Art Unit 3675



March 14, 2022